Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann (US2008/0141605) in view of Hohmann, Jr. et al. (US Patent No. 7,325,366).
For claim 1, Hohmann discloses a veneer tie (figs. 2-3) for use in a wall to join an inner wall member (14) and an outer wall member (18) of the wall, the outer wall member formed from a plurality of successive courses of masonry units with a mortar-filled bed joint between each two adjacent courses, the veneer tie having an installation axis configured to extend generally perpendicular to the outer wall member when the veneer tie is being used to join the inner wall member to the outer wall member, the veneer tie comprising: an attachment portion (42) configured to be attached to a wall anchor (40) used to secure the veneer tie to the inner wall member; and an insertion portion (80) fixed to the attachment portion and configured for disposition in the bed joint, the insertion portion including a first recess (86), the first recess disposed at a first location on the insertion portion, the first recess configured to receive a reinforcement member of a wall reinforcement.
Hohmann does not disclose that the insertion portion includes a second recess that is disposed at a second location that is spaced apart from the first location of the first recess in a direction parallel to the installation axis of the veneer tie.
Hohmann, Jr. et al. discloses a veneer tie (figs. 4-5), the veneer tie having an installation axis configured to extend generally perpendicular to the outer wall member when the veneer tie is being used to join the inner wall member to the outer wall member, the veneer tie comprising: an attachment portion (142) configured to be attached to a wall anchor used to secure the veneer tie to the inner wall member; and an insertion portion (172) coupled to the attachment portion and configured for disposition in the bed joint and the obviousness of adding multiple pairs of recesses (at least two wire housings) to the insertion point for holding multiple reinforcement wires (col. 11 lines 6-11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the insertion portion of Hohmann and add a second recess that is disposed at a second location that is spaced apart from the first location of the first recess in a direction parallel to the installation axis of the veneer tie as made obvious by Hohmann, Jr. et al. to provide multiple pairs of recesses for holding multiple reinforcement wires to strengthen the wall. Moreover, a duplication of already disclosed elements has been proven obvious to one having ordinary skill (see St, Regis Paper Co. v. Bemis Co., 193 USPQ 8).
For claim 2, the combination discloses that the first and second recesses will be aligned on the same plane since they will be on the same insertion portion.
For claim 3, Hohmann discloses that the first recess is swaged (fig. 3, 86, [0069]) and it would be obvious to swage the second recess.
For claim 4, the combination discloses the obviousness of adding a third recess to the insertion portion that is laterally spaced apart from one of the first or second recesses, the third recess being configured to receive the same reinforcement member of the wall reinforcement that said one of the first or second recesses is configured to receive since the recesses of Hohmann, Jr. et al. are in pairs. 
For claim 5, the combination discloses that the veneer tie comprises a wire formative that is formed to define the insertion portion (Hohmann fig. 3, 76, 78).
For claim 6, the combination discloses that the wire formative defines the attachment portion (Hohmann fig. 3, 42).
For claim 25, the combination discloses that the attachment portion and the insertion portion are an integrally formed one-piece component (Hohmann fig. 3, 42, 44).
For claim 26, Hohmann discloses a veneer tie (figs. 2-3) for use in a wall to join an inner wall member (14) and an outer wall member (18) of the wall, the outer wall member formed from a plurality of successive courses of masonry units with a mortar-filled bed joint between each two adjacent courses, the veneer tie having an installation axis configured to extend generally perpendicular to the outer wall member when the veneer tie is being used to join the inner wall member to the outer wall member, the veneer tie comprising: an attachment portion (42) configured to be attached to a wall anchor (40) used to secure the veneer tie to the inner wall member; and an insertion portion (80) fixed to the attachment portion and configured for disposition in the bed joint, the insertion portion including a first recess (86), the first recess disposed at a first location on the insertion portion, the first recess configured to receive a reinforcement member of a wall reinforcement, wherein the veneer tie comprises a wire formative that is formed to define the insertion portion.
Hohmann does not disclose that the insertion portion includes a second recess that is disposed at a second location that is spaced apart from the first location of the first recess in a direction parallel to the installation axis of the veneer tie.
Hohmann, Jr. et al. discloses a veneer tie (figs. 4-5), the veneer tie having an installation axis configured to extend generally perpendicular to the outer wall member when the veneer tie is being used to join the inner wall member to the outer wall member, the veneer tie comprising: an attachment portion (142) configured to be attached to a wall anchor used to secure the veneer tie to the inner wall member; and an insertion portion (172) coupled to the attachment portion and configured for disposition in the bed joint and the obviousness of adding multiple pairs of recesses (at least two wire housings) to the insertion point for holding multiple reinforcement wires (col. 11 lines 6-11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the insertion portion of Hohmann and add a second recess that is disposed at a second location that is spaced apart from the first location of the first recess in a direction parallel to the installation axis of the veneer tie as made obvious by Hohmann, Jr. et al. to provide multiple pairs of recesses for holding multiple reinforcement wires to strengthen the wall. Moreover, a duplication of already disclosed elements has been proven obvious to one having ordinary skill (see St, Regis Paper Co. v. Bemis Co., 193 USPQ 8). 


Allowable Subject Matter
Claims 7, 10-14, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates or makes obvious an anchoring system comprising a wall anchor, a wall reinforcement, a veneer tie configured to be coupled to the wall anchor and the wall reinforcement, the veneer tie including an attachment portion and an insertion portion, the insertion portion including a first recess and a second recess, the first and second recess spaced apart from one another in a direction parallel to the installation axis, wherein the insertion portion of the veneer tie has an insertion portion height and the wall reinforcement has a wall reinforcement height, wherein a combined height extending from a lower end of the insertion portion to an upper end of the wall reinforcement is less than the sum of the insertion portion height and the wall reinforcement height when the first and second reinforcement members are received in the first and second recesses, and wherein the insertion portion height is greater than the wall reinforcement height, in addition to the rest of the limitations present in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
           In response to the argument that Hohmann ‘366 does not disclose at least two wire housings spaced apart from one another in a direction parallel to the installation axis of the veneer tie, the examiner agues that the applicant admits that that Hohmann ‘366 discloses this (see page 10 of arguments filed 8/2/2022, lines 1-3- “Rather as can be seen from Hohmann ‘366, in both FIGS. 4 and 8, the wire housings are in fact equally distanced from one another in a direction parallel to the installation axis of
the veneer tie.”). Moreover, adding a second housing at a distance parallel to the installation axis is merely duplicating the already disclosed housing of Hohmann ‘605 at a second location, which has been found to be obvious to one having ordinary skill in the art. There is no unpredictable or unexpected results gotten from such modification/addition. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633